ORDER
PER CURIAM.
Herman Jerrod, Jr., appeals from a judgment of conviction for murder in the first degree, Section 565.020, RSMo 1994; robbery in the first degree, Section 569.020, RSMo 1994; and two counts of armed criminal action, Section 571.015, RSMo 1994. Jerrod was sentenced to life imprisonment without parole for first-degree murder and three concurrent terms of life imprisonment for first-degree robbery and the two counts of armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).